DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s amendment filed July 19, 2021 is acknowledged and has been entered. Claims 1-34, 36, 38, 39, 44-51 and 53-103 have been canceled. Claims 35 and 52 have been amended. New claims 104-136 have been added.
Election/Restrictions
2.	Applicant’s election of Group III, claims 35, 37, 40-43 and 52 and the species of checkpoint protein as PD-1 in the reply filed on July 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 35, 37, 40-43, 52 and 104-136 are pending.
4.	 Claims 104-136 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, i.e. the claims are not drawn to the method of Group III, there being no allowable generic or linking claim. 
5.	Claims 35, 37, 40-43 and 52 are currently under consideration as drawn to the elected species.  
Nucleotide and/or Amino Acid Sequence Disclosures
6.	The Sequence Listing was submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 35, 37, 40-43 and 52  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang” in view of  WO 2015/013673 A1 (Gryaznov et al. Jan. 29, 2015), “Gryaznov”.

Wang teaches that carriers for the agents of the invention include microspheres.  See ¶¶ 0049 and 0050.
Wang teaches that the TL9 agonist can be administered simultaneously or sequentially with the anti-PD1 antibodies.  See ¶¶ 0051, 0054 and 0139 and Example 8.
Wang teaches that checkpoint inhibitors is a monoclonal, humanized, or human antibody.  See ¶¶ 0013 and 0044
Wang teaches antibodies to PD-1 are nivolumab/BMS-936558 or pembrolizumab/lambrolizumab. See ¶¶ 0110. 
	Wang teaches treating humans.  See ¶¶ 0048 and 0055.
	Wang does not teach that the CpG nucleotides are part of an immunostimulatory spherical nucleic acid (IS-SNA) where the oligonucleotides are positioned on the exterior of the core of the IS-SNA.
	Gryaznov teaches spherical CpG, TLR9 agonist, nucleic acids where the oligonucleotides are positioned on the exterior of the core of the IS-SNA for the treatment of cancer. See abstract, Figures 1 and 15, and claims 1-21, 27 and 29. 
	Gryaznov teaches that the CpG IS-SNA induce a robust immune and anti-tumor response in vivo.  See Examples and Figures 15-23.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Wang and Gryaznov and use the CpG IS-SNA of Gryaznov in the methods of Wang because Wang teaches treating cancer with in vivo.  Given that the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response and the robust immune and anti-tumor response of the CpG IS-SNA of Gryaznov one of skill in the art would have been motivated to use the CpG IS-SNA of Gryaznov in the methods of Wang to optimize the anti-tumor immune response of the methods to improve treatment of the patients. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 35, 37, 40-43 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-51 and 54-64, of co-pending Application No. 17/231,896 (Anderson et al. reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘896 claims are drawn to:
49. A method for treating a subject comprising: administering to a subject an effective amount for treating the subject of a composition comprising a spherical nucleic acid (SNA) of a Liposome or lipoplex complex having an oligonucleotide shell comprised of CpG oligonucleotides positioned on the exterior of the liposome or lipoplex.
50. The method of claim 49, wherein the SNA is an SNA of any one of claims 1-16 or a composition of any one of claims 18-45. 
51. The method of claim 49, wherein the subject has cancer.
52. The method of claim 49, wherein the subject has an infectious disease.
53. The method of claim 49, wherein the subject has an allergic disorder. 

55. The method of claim 48, wherein the checkpoint inhibitor is selected from the group consisting of a monoclonal antibody, a humanized antibody, a fully human antibody, antibody fragment, bi-specific antibody, antibody drug conjugate, a fusion protein, or a combination thereof, and a small molecule.
56. The method of claim 55, wherein the checkpoint inhibitor inhibits a checkpoint protein selected from the group consisting of CTLA-4, PDL1, PDL2, PD1, B7-H3, B7-H4, BTLA, HVEM, TIM3, GALS, LAGS, VISTA, KIR. 2B4, CDI60, CGEN- 15049, CHE 1, CHK2, A24aR, and B-7 family ligands or a combination thereof.
57. The method of claim 56, wherein the checkpoint inhibitor is an anti-PD-1 antibody.
58. The method of claim 57, wherein the anti-PD-1 antibody is BMS-936558 (nivolimab). 
59. The method of claim 57, wherein the ani-PD-1 antibody is pembrolizumab.
60. The method of claim 36, wherein the checkpoint inhibitor is an anti-CTLA-4 antibody.
61. The method of claim 60, wherein the ant- CTLA-4 antibody is ipilimumab.
62. The method of claim 56, wherein the checkpoint inhibitor is an anti-PD-L1 antibody.
63. The method of claim 62, wherein the anti-PD-L1 antibody is MPDL3Z80A4 (atezolizumab).
64. The method of any one of claims 49-51 and 54-63, wherein the cancer is selected from the group consisting of biliary tract cancer, brain cancer; breast cancer; cervical cancer: choriocarcinoma, colon cancer, endometrial cancer; esophageal cancer, gastric cancer; 
Although the ‘896 claims do not specifically teach the order of administration of the CpG-SNA and checkpoint inhibitors to a human patient, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘896 claims and modify the order administration of the of the CpG-SNA and checkpoint inhibitors that are human or humanized inhibitors to a human patient to provide the optimal treatment for the patient depending on the condition of the patient. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 35, 37, 40-43 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-32 (allowed claims 95-100 of application 16/569,007, published as US 2020/0069587, IDS) of U.S. Patent No. 11,123,294 (Radovic-Moreno et al. Sep. 21, 2021) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”. 
The ‘294 claims are drawn to a method for treating a disease or disorder in a subject, the method comprising administering a nanostructure comprising a liposomal core having a lipid bilayer and oligonucleotides to stimulate the immune system of a subject to treat a disease or disorder in the subject, wherein all the oligonucleotides are single-stranded B-class CpG oligonucleotides positioned on the exterior of the liposomal core in the form of an 
The ’294 claims do not teach treating with an anti-PD1 checkpoint inhibitor.
Wang teaches as set forth above. 
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ’294 claims Wang and use the CpG IS-SNA of the ’294 claims in  combination with anti-PD1 antibodies because Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies and the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response of over either agent alone. See Example 8 and Figures 12 and 13.  Given that the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response one of skill in the art would have been motivated to use the CpG IS-SNA of the ’294 claims in combination with the anti-PD1 antibody methods of Wang to optimize the anti-tumor immune response and to improve treatment of human patients. 

10.	Claims 35, 37, 40-43 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. 10,792,251 (Mirkin et al. Oct. 6, 2020) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”. 
The ‘251 claims are drawn to a method for treating cancer, comprising administering to a patient a plurality of liposomal particles, each liposomal particle having a substantially spherical geometry and a lipid bilayer comprising a plurality of lipid groups, and about 10-40 oligonucleotides on the external side of the lipid bilayer, wherein all oligonucleotides are single-stranded, wherein each oligonucleotide is a toll-like receptor 9 (TLR9) agonist, wherein each 
The ‘251 claims do not teach treating with an anti-PD1 checkpoint inhibitor.
Wang teaches as set forth above. 
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘251  claims Wang and use the CpG IS-SNA of the ‘251 claims in  combination with anti-PD1 antibodies because Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies and the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response of over either agent alone. See Example 8 and Figures 12 and 13.  Given that the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response one of skill in the art would have been motivated to use the CpG IS-SNA of the ‘251 claims in combination with the anti-PD1 antibody methods of Wang to optimize the anti-tumor immune response and to improve treatment of human patients. 

11.	Claims 35, 37, 40-43 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 10,894,963 (Radovic-Moreno et al. Jan. 19, 2021) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”. 

The ‘963 claims do not teach treating with an anti-PD1 checkpoint inhibitor.
Wang teaches as set forth above. 
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘963 claims Wang and use the CpG IS-SNA of the ‘963 claims in  combination with anti-PD1 antibodies because Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies and the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response of over either agent alone. See Example 8 and Figures 12 and 13.  Given that the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response one of skill in the art would have been motivated to use the CpG IS-SNA of the ‘963 claims in combination with the anti-PD1 antibody methods of Wang to optimize the anti-tumor immune response and to improve treatment of human patients. 
	
12.	Claims 35, 37, 40-43 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-15 of co-pending 17/066,134 (published as US 2021/0102211) in view of US 2016/0101128 A1 (Wang et al April 14, 2016, IDS), “Wang”. 
 
The ‘134 claims are drawn to a method of treating a subject, comprising administering to the subject a nanoscale construct in an effective amount to stimulate an immune response, wherein the nanoscale construct comprises a corona having an exterior shell composed of nucleic acid molecules arranged in a geometrical position and forming a spherical shape around a nanoparticle core, wherein the nucleic acid molecules are CpG oligonucleotides, and wherein the nanoscale construct is about 1 nm to about 40 nm in diameter, and wherein the nanoparticle core at the center of the corona is not metallic, wherein the subject has cancer.
The ‘134 claims do not teach treating with an anti-PD1 checkpoint inhibitor.
Wang teaches as set forth above. 
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘134 claims Wang and use the CpG IS-SNA of the ‘134 claims in  combination with anti-PD1 antibodies because Wang teaches treating cancer with TLR9 agonists, like CpG oligonucleotides, and checkpoint inhibitors, like anti-PD1 antibodies and the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response of over either agent alone. See Example 8 and Figures 12 and 13.  Given that the combination CpG oligonucleotides and anti-PD1 antibodies enhances the antitumor response one of skill in the art would have been motivated to use the CpG IS-SNA of the ‘134 claims in combination with the anti-PD1 antibody methods of Wang to optimize the anti-tumor immune response and to improve treatment of human patients. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
14.	No claims allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J REDDIG/Primary Examiner, Art Unit 1642